United States Court of Appeals
                               For the First Circuit

No. 03-2542

               WALGREEN COMPANY; WALGREENS OF SAN PATRICIO,
                    INC.; WALGREENS OF PUERTO RICO, INC.

                                    Plaintiffs, Appellants,

                                              v.

                JOHN RULLAN, In his Official Capacity as Puerto Rico Health
                                      Secretary

                                     Defendant, Appellee.



                                          ERRATA

      The opinion of this Court, issued on April 22, 2005, should be amended as follows:
On page 16, line 2, replace "eats" with "it treats"